Title: To James Madison from J. C. Cleaveland, 19 July 1809
From: Cleaveland, J. C.
To: Madison, James


Sir,
Alexandria 19th. July 1809
This will inform you that I some time ago deposited in the War office a moddle for mounting Horse Artillery, on an entire new plan. And was permitted by Genl. Dearbourn last fall, to mount a piece at Greenliefs Point, which never has been compleated in consequence of his going out of office.
The object of the present is to request of your Excellency the privilidge of takeing up to Winchester (the place of my residence) a small Brass piece, that lays at Mr Faxhalls Foundary for the purpose of mounting it compleatly as also to have the liberty of makeing use of the Irons that I had last fall about the other piece. In case you should condesend to let me have the use of them, my intention is to have the piece compleatly mounted, and to train Men and Horse for the purpose of manuvering of it at my own expence and to return with the same against Congress setts in the Fall, in order that they may approve or not of the plan.
As they will be much better able to Judge of it when they see it in actual exercise, then they can possibly do from any Idea they may recieve from the moddle. As I am a total Stranger to your Excellency and nearly so to the present Sacy. of War, I beg leave to mention that I dilivered to the Sacy. a Letter of Introduction from Mr. E Champien a member of Congress who is perfectly acquainted with me and to which I beg you to refer. In case it should be thought proper for me to give security for the safe return of the said piece I will do it with pleasure to the amount of the Value of the same. Haveing been an officer in the UStates service from the Battle of Bunkers hill untill the takeing of Cornwallis, it has given me considerable experience in such things, and hope that through my exertions my Country may be benifitted by the same, if ever we should have the misfortune to have resourse to Arms. Your answer (directed to this place) to the foregoing as soon as possibly convenient would be considered as a particular favour, as I wish to return home as Soon as possible, in order to get the piece compleated and the men trained properly to exercise it. I remain your Excellencys, most Obt. Hble Servt
J. C. Cleaveland
